 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARTIN J. WALSH,1                               No. 1:20-cv-00435-DAD-SKO
12                       Plaintiff,
13            v.                                         ORDER APPROVING CONSENT DECREE
14       UNITED STATES POSTAL SERVICE,                   (Doc. No. 17)
15                       Defendant.
16

17           This matter is before the court on the parties’ joint stipulation to enter the proposed

18   consent decree, filed on May 20, 2021. (Doc. No. 17.) Pursuant to General Order No. 617

19   addressing the public health emergency posed by the coronavirus pandemic, the court takes this

20   matter under submission to be decided on the papers. See L.R. 230(g). For the reasons set forth

21   below, the court will grant the parties’ joint request and approve the consent decree.

22           This suit arises from a complaint for damages and injunctive relief pursuant to § 11(c) of

23   the Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. §§ 651–78 (“OSHA”).

24   (Doc. No. 1.) Plaintiff is the United States Secretary of Labor. (Id. at ¶ 1.) Defendant United

25   States Postal Service (“defendant”) operates a facility located in Modesto, California. (Id. at ¶ 3.)

26   1
       This action was originally filed with the caption Eugene Scalia v. United States Postal Service.
27   Secretary Martin J. Walsh was sworn in as Secretary of the Department of Labor on March 23,
     2021. Pursuant to Federal Rule of Civil Procedure 25(d), the case caption has been changed to
28   reflect Secretary Walsh’s designation.
                                                        1
 1           On March 25, 2020, plaintiff filed a complaint in this action, alleging that defendant had

 2   discriminated against former employee Gaurav Mehra in violation of § 11(c)(1) of OSHA, 29

 3   U.S.C. § 660(c)(1) by dismissing Mr. Mehra from employment after he suffered an injury at work

 4   and filed a workers’ compensation claim. (Id. at ¶¶ 5, 8, 11.) On June 19, 2020, plaintiff filed a

 5   first amended complaint asserting the same substantive allegations. (Doc. No. 11 at ¶¶ 5, 8, 11.)

 6           On August 11, 2020, the parties filed a joint scheduling report noting that settlement

 7   discussions were ongoing. (Doc. No. 15 at ¶ 10.) On May 20, 2021, the parties filed the pending

 8   stipulation and proposed consent decree. (Doc. No. 17.)

 9           As part of the proposed consent decree, defendant is required to refrain from

10   discriminating against any employee because the employee exercised any right under OSHA on

11   behalf of himself or others, including filing a claim, complaint, or any proceeding under OSHA or

12   testifying in such a proceeding. (Doc. No. 17 at 2.) Defendant must post permanent or as long as

13   required by law at all current and future locations the “OSHA Fact Sheet, Filing Whistleblower

14   Complaints under Section 11(c) of the OSH Act of 1970.” (Id. at ¶ 4; Doc. No. 17-4.) No later

15   than ninety days after entry of this order, defendant must provide a one-hour training on § 11(c)

16   duties over the Zoom video conference platform to all supervisors, managers, Postmasters, and

17   Labor Relations Specialists who work at the Modesto Post Office, those employees who advise

18   managers in Modesto regarding removal actions, and all management involved in this action.

19   (Doc. No. 17 at ¶ 5.) The proposed consent decree also requires that during annual trainings,

20   management officials from every station of the Modesto Post Office must provide “a stand-up
21   talk to all of their craft employees” based upon a script to be agreed upon by both parties. (Id. at

22   ¶ 6.) Within ninety days of the entry of this order, defendant must send an email containing the

23   notice of rights and responsibilities under § 11(c)(1) of OSHA to all management officials in the

24   Sacramento District as defined by Appendix A. (Id. at ¶ 7; Doc. Nos. 17-1, 17-2.) The email

25   must also include PS Form 1767, used to report hazards or unsafe conditions or practices, as well

26   as the OSHA Fact Sheet, Filing Whistleblower Complaints under Section 11(c) of the OSH Act
27   of 1970. (Doc. Nos. 17 at ¶ 7; 17-3; 17-4.) The email must be sent on an annual basis through

28   /////
                                                        2
 1   2024, and defendant must copy the U.S. Department of Labor’s OSHA Whistleblower Protection

 2   Program on the emails. (Doc. No. 17 at ¶ 7.)

 3          Additionally, the proposed consent decree provides that defendant will make a payment of

 4   $25,000.00 to Guarav Mehra to be paid within forty-five (45) days of the entering of the proposed

 5   consent decree. (Id. at ¶ 1.) Defendant must expunge any adverse references from Mr. Mehra’s

 6   personnel records relating to defendant’s termination of Mr. Mehra’s employment, with the

 7   exception of a note stating Mr. Mehra is “not eligible for rehire.” (Id. at ¶ 2) If a future employer

 8   contacts defendant for a reference for Mr. Mehra, defendant shall provide only the dates of

 9   employment, job title of the position held, and relevant salary information. (Id. at ¶ 3) Defendant

10   will not release any of its employment records regarding Mr. Mehra or discuss the reason for his

11   departure from the USPS without Mr. Mehra’s express written permission. (Id.) Mr. Mehra will

12   only refer prospective employers to the Human Resource Shared Service Center and shall not

13   contact anyone in the Modesto Post Office or his prior supervisors. (Id.) Finally, the proposed

14   consent decree also provides that each party shall bear its own fees and other expenses incurred in

15   connection with any stage of this action. (Id. at ¶ 8.)

16          “A consent decree is ‘essentially a settlement agreement subject to continued judicial

17   policing.’” United States v. Oregon, 913 F.2d 576, 580 (9th Cir. 1990) (quoting Williams v.

18   Vukovich, 720 F.2d 909, 920 (6th Cir. 1983)). Thus, before approving a consent decree, a district

19   court must independently determine that the proposed agreement is “fundamentally fair, adequate,

20   and reasonable” and “conform[s] to applicable laws.” Id.; see also Arizona v. City of Tucson, 761
21   F.3d 1005, 1010–14 (9th Cir. 2014). “[T]he district court must balance several factors, including

22   but not limited to: strength of the plaintiffs’ case; risk, expense, complexity and possible duration

23   of continued litigation; relief offered in settlement; extent of discovery already completed; stage

24   of proceedings; experience and views of counsel; governmental participation; and reaction of the

25   class members.” Davis v. City & County of San Francisco, 890 F.2d 1438, 1445 (9th Cir. 1989)

26   (citing Officers for Justice v. Civil Serv. Comm’n of City & County of San Francisco, 688 F.2d
27   615, 625 (9th Cir. 1982)). Where a government agency is involved in the negotiation of the

28   proposed consent decree, there is a presumption in favor of the decree’s enforceability, and courts
                                                        3
 1   should pay deference to the agency’s judgment. See S.E.C. v. Randolph, 736 F.2d 525, 529 (9th

 2   Cir. 1984).

 3          Given the above, the court concludes this consent decree will provide substantial relief to

 4   the parties. The consent decree as proposed is the product of a fair arms-length negotiation

 5   process and is fair, reasonable, and adequate, and not illegal, collusive, or against the public

 6   interest. The negotiation of the proposed consent decree by the government agencies United

 7   States Department of Labor and the United States Postal Service further indicate that the

 8   proposed consent decree is an appropriate resolution of this case. See S.E.C. v. Randolph, 736

 9   F.2d 525, 529 (9th Cir. 1984) (finding a presumption in favor of the decree’s enforceability where

10   a government agency is involved in the negotiation of a proposed consent decree).

11          For these reasons:

12          1.      The parties’ stipulation and proposed consent decree (Doc. No. 17) is approved;

13                  and

14          2.      The Clerk of the Court is directed to close this case.

15   IT IS SO ORDERED.
16
        Dated:     June 8, 2021
17                                                      UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        4
